United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, CHICAGO
NETWORK DISTRIBUTION CENTER,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0864
Issued: October 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 14, 2018 appellant filed a timely appeal from a February 21, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a permanent impairment of either upper
extremity entitling her to a schedule award.
FACTUAL HISTORY
On August 1, 2015 appellant, then a 49-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on that date, while at work, she sustained swelling and tingling of the left
1

5 U.S.C. § 8101 et seq.

shoulder throwing sacks down from a keying station.2 She stopped work the next day on
August 2, 2015. OWCP accepted the claim for a sprain of the left rotator cuff capsule, a sprain of
the cervical spine ligaments, cervical radiculopathy, unspecified cervical disc displacement,
cervical spinal stenosis, and left shoulder and upper arm acromioclavicular sprain. It paid appellant
wage-loss compensation for total disability beginning September 15, 2015 as the employing
establishment was unable to accommodate her work restrictions.
On January 3, 2017 Dr. Kern Singh, a Board-certified orthopedic surgeon, performed a
cervical discectomy and fusion at C5-6.
Appellant underwent a functional capacity evaluation (FCE) on August 17, 2017. The
evaluator determined that she provided variable efforts on the evaluation and that as a result he
was unable to determine her exact work abilities.
In a report dated September 14, 2017, Dr. Singh reviewed the result of the FCE and found
that appellant had full motor strength of the upper extremity. He diagnosed status post anterior
cervical discectomy and fusion at C5-6. Dr. Singh released appellant to resume work without
restrictions, noting that she provided inconsistent effort on the FCE. He opined that she had
reached maximum medical improvement (MMI).3
Appellant, on October 3, 2017, filed a claim for a schedule award (Form CA-7). On
October 5, 2017 OWCP requested that she submit an impairment evaluation from her attending
physician addressing the extent of any permanent impairment using the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).4
On October 17, 2017 appellant advised OWCP that her physician did not provide
impairment ratings and requested a second opinion examination.5
By decision dated February 21, 2018, OWCP denied appellant’s claim for a schedule
award. It found that she had not submitted any medical evidence demonstrating that she had a
permanent impairment.
On appeal, appellant asserts that she has not reached MMI.

2

OWCP previously accepted that appellant sustained tendinitis of the left arm due to an August 21, 2002 work
injury under File No. xxxxxx762, and right lateral epicondylitis due to an October 12, 2013 work injury under File
No. xxxxxx822.
3

Appellant resumed her usual employment on September 15, 2017.

4

A.M.A., Guides (6th ed. 2009).

5

On October 25, 2017 appellant telephoned OWCP and indicated that her physician would perform a permanent
impairment rating; however, on October 27, 2017 she related that he would not evaluate her impairment and again
requested a second opinion examination.

2

LEGAL PRECEDENT
The schedule award provision of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
A claimant has the burden of proof under FECA to establish a permanent impairment of a
scheduled member or function as a result of his or her employment injury entitling him or her to a
schedule award.10 Before the A.M.A., Guides can be utilized a description of impairment must be
obtained from his physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decrease in strength or disturbance
of sensation or other pertinent descriptions of the impairment. This description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.11
OWCP’s procedures provide that, if a claimant has not submitted an impairment
evaluation, it should request a detailed report that “includes history of clinical presentation,
physical findings, functional history, clinical studies or objective tests, analysis of findings, and
the appropriate impairment based on the most significant diagnosis, as well as a discussion of how
the impairment rating was calculated.”12 If the claimant does not provide an impairment
evaluation, “and there is no indication of permanent impairment in the medical evidence of file,
the [claims examiner] may proceed with a formal denial of the award.”13
ANALYSIS
The Board finds that appellant has not established a permanent impairment entitling her to
a schedule award. OWCP accepted that she sustained a sprain of the left rotator cuff capsule, a
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

11

D.M., Docket No. 11-0775 (issued October 11, 2011); Peter C. Belkind, 56 ECAB 580 (2005).

12

Supra note 9 at Chapter 2.808.6(a) (February 2013).

13

Id. at Chapter 2.808.6(c).

3

sprain of the cervical spine ligaments, cervical radiculopathy, unspecified cervical disc
displacement, cervical spinal stenosis, and a left shoulder and upper arm acromioclavicular sprain
due to an August 1, 2015 employment injury. Appellant underwent a cervical discectomy and
fusion at C5-6 on January 3, 2017. Her attending physician, Dr. Singh, found on September 14,
2017 that she had reached MMI and released her to return to her usual employment without
restrictions.
On October 3, 2017 appellant filed a schedule award claim. OWCP, on October 5, 2017,
requested that she submit an impairment evaluation from her physician addressing the extent of
any employment-related permanent impairment using the A.M.A., Guides. Appellant did not,
however, submit an impairment evaluation or other medical evidence establishing permanent
impairment. Appellant failed to submit any medical evidence establishing a permanent
impairment due to her accepted employment injury and thus has not met her burden of proof.14
She requested that OWCP schedule a second opinion examination, however, as there was no
indication of permanent impairment in the record, OWCP denied her claim in accordance with its
procedures.15
On appeal, appellant contends that she has not reached MMI. MMI means that the physical
condition of the injured member of the body has stabilized and will not improve further.16 As
noted, Dr. Singh found that appellant had obtained MMI in his September 14, 2017 report. Once
an impairment has reached MMI, a permanent impairment rating may be performed.17 A schedule
award is not payable until MMI has been attained.18
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment of either upper
extremity entitling her to a schedule award.

14

See P.L., Docket No. 13-1592 (issued January 7, 2014).

15

See supra note 13.

16

See D.Y., Docket No. 16-0987 (issued September 8, 2016).

17

See G.G., Docket No. 16-1170 (issued November 14, 2016); Patricia J. Penny-Guzman, 55 ECAB 757 (2004).

18

See A.M.A., Guides 20, Table 2-1; see also Orlando Vivens, 42 ECAB 303 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

